                              IN THE UNITED STATES DISTRICT COURT
                             FOR THE NORTHERN DISTRICT OF GEORGIA
                                       ATLANTA DIVISION

              KASIM B.,
                             Plaintiff,                   CIVIL ACTION FILE NO.
                  v.                                      1:18-CV-2021-JFK
              COMMISSIONER, SOCIAL
              SECURITY ADMINISTRATION,
                             Defendant.

                                      FINAL ORDER AND OPINION

                   Plaintiff in the above-styled case brings this action pursuant to § 205(g) of the

             Social Security Act, 42 U.S.C. § 405(g), to obtain judicial review of the final decision

             of the Commissioner of the Social Security Administration which denied his

             applications for disability insurance benefits (“DIB”) and supplemental security

             income (“SSI”). For the reasons set forth below, the court ORDERS that the

             Commissioner’s decision be AFFIRMED.

                   Plaintiff KASIM B. (“Plaintiff” or “the claimant”) filed applications for DIB and

             SSI on April 10, 2014, alleging that he became disabled on October 12, 2012. [Record

             (“R.”) 206–220]. After his applications were denied initially and on reconsideration,

             an administrative hearing was held before the Administrative Law Judge (“ALJ”) on

             April 14, 2016.     [R. 47–77, 78–135].      The ALJ obtained additional evidence




AO 72A
(Rev.8/82)
             subsequent to the hearing, namely, additional consultative examinations (“CEs”) and

             written responses to interrogatories from the vocational expert (“VE”) and this

             evidence was admitted without objection (along with Plaintiff’s attorney

             representative’s response).1 The ALJ issued a decision denying Plaintiff’s applications

             on June 23, 2017. [R. 16–44]. The Appeals Council denied Plaintiff’s request for

             review on April 2, 2018. [R. 1–6]. Having exhausted his administrative remedies,

             Plaintiff filed a complaint in this Court on May 11, 2018, seeking judicial review of

             the final decision of the Commissioner. [Doc. 4].

                   I.     Statement of Facts

                   The ALJ found the following facts [R. 21–37] as modified herein.2

                   The claimant alleged that he cannot work because of mental health problems and

             a history of shoulder injury. [Exhibit 4E; Hearing Testimony, passim]. The claimant

             alleged difficulty lifting and reaching due to shoulder problems. For example, he



                   1
                     [See Exhibits 18F–20F, 21E, and 23E–24E]. Plaintiff’s counsel requested an
             additional psychological consultative examination. [Exhibit 19E]. The ALJ denied
             the request and noted that the record already contained multiple psychological
             evaluations such that another would be “superfluous.” [R. 19].
                   2
                     Because Plaintiff’s attorney representative identified the claimant’s borderline
             intellectual functioning as the primary disabling condition during the hearing [R. 54],
             a position consistent with Plaintiff’s brief in support of remand [Docs. 12, 15], the
             Court’s recitation of facts abbreviates the evidence regarding physical impairments.


                                                        2

AO 72A
(Rev.8/82)
             stated that he can lift only 5 pounds and cannot lift his hand above the shoulder. The

             claimant also endorsed problems with his memory and stated that he performs tasks

             slowly. [Exhibit 4E]. At the hearing, the claimant testified that he never lived alone.

             According to the claimant, he lived with his grandparents until they died and then

             moved into a shelter.3 The claimant stated that he has significant difficulty maintaining

             work pace. He reported difficulty understanding and focusing. The claimant said that

             he obtained his past work through vocational rehabilitation (“VR”), which included job

             training and coaching services. The claimant stated that he has been in contact with

             VR services since high school and has never obtained a job on his own (or without a

             job coach). The claimant testified that he cannot read at all (other than his own name)

             and cannot fill out a job application. Additionally, he reported ongoing problems

             related to his history of broken clavicle such as the inability to lift much weight.




                   3
                     There is a discrepancy in the record about whether the claimant ever lived on
             his own in an apartment. [R. 59–61 (Plaintiff’s testimony about living arrangements
             since grandparents’ death); Exhibit 4E]. In evaluating the claimant’s ability to adapt
             and manage himself at step three, the ALJ gave the claimant the benefit of the doubt
             on this issue and found that, even if the claimant lived independently for a period of
             time, the record still only reflected moderate limitations. [R. 27].

                                                        3

AO 72A
(Rev.8/82)
                   Opinion Evidence – Mental or Non-exertional Limitations

                   In October 2014, the claimant attended a psychological CE with Alexander

             Brikman, Psy.D. (“Dr. Brikman”). [Exhibit 8F].4 Dr. Brikman noted that, while the

             claimant spoke with a thick accent, his English was passable and that, although an

             interpreter was present, the claimant did not require use of the interpreter during the

             evaluation. The claimant preferred to speak in English, and he exhibited generally

             clear, coherent, goal directed, and pressure-free speech.       He properly initiated

             conversation and responded appropriately to all questions asked. He related to the

             evaluator in a neutral interpersonal manner and rapport building was easily established

             at the outset of the evaluation and maintained throughout. He made good eye contact.

             The claimant was oriented times four. His pace of mentation was only mildly slow.

             His memory for remote events was within normal limits. His thinking was lucid and

             clear, and his insight and judgment were fair. His persistence was poor mainly due to

             motivational factors. The Test of Nonverbal Intelligence, Fourth Edition (“TONI-IV”)

             yielded an index score of 65, suggesting an extremely low range of intelligence.

             However, Dr. Brikman believed that these scores were invalid based on the fact that

             the claimant put forth little to no effort and on the outcome of the Rey’s Test of

                   4
                     The ALJ’s decision includes two different spellings of Dr. Brikman’s surname.
             [R. 25, 29–30 (“Brickman” and “Brinkman”)]. The Court uses the spelling contained
             within Exhibit 8F, prepared by Dr. Brikman.

                                                       4

AO 72A
(Rev.8/82)
             Malingering. The Wide Range Achievement Test (“WRAT-IV”) also yielded a very

             low score (below pre-kindergarten level) on arithmetic. However, Dr. Brikman noted

             that these scores were also questionable. For instance, he noted that the claimant was

             often “one off” on his incorrect arithmetic responses.

                   Dr. Brikman diagnosed the claimant with borderline intellectual functioning and

             malingering. He opined that the claimant has no difficulty tolerating psychological

             stress and pressures associated with day-to-day work activity. He has no difficulty

             understanding, remembering and following simple to complex instructions on a

             sustained basis, but he would likely encounter moderate difficulty with more detailed

             instructions. According to Dr. Brikman, the claimant’s sustained concentration is

             suspected to be within normal limits; however, he would be expected to perform at a

             mildly reduced paced. Moreover, the claimant would require a moderate degree of

             supervision primarily due to motivational factors. The ALJ gave Dr. Brikman’s

             opinion significant weight with the qualification that the claimant has fairly significant

             limitations, which would prevent him from performing complex instructions. [R. 30].

                   In June 16, 2016, the claimant attended another psychological CE, this time with

             John Muller, Ph.D. (“Dr. Muller”). [Exhibit 18F]. The claimant stated that he is

             illiterate and cannot read very well. He reported feeling frustrated and hopeless. The

             mental status examination and testing revealed a number of significantly abnormal

                                                         5

AO 72A
(Rev.8/82)
             results. For example, his attitude tended to be passive. He thought that it was July

             when it was June. He did not know what city he was in. He could not recall any of the

             3 things he learned 10 minutes previously, what he had for dinner the night before, or

             the year of his graduation from high school. He could not spell the word “cat”

             forwards or backwards. Dr. Muller also administered the Weschler Adult Intelligence

             Scale, Fourth Edition (“WAIS-IV”), which revealed very low scores, including a full

             scale IQ of only 42, which suggested that the claimant was functioning in the moderate

             range of mental retardation. In Dr. Muller’s opinion, however, these results were not

             a valid estimate of the claimant’s mental functioning abilities. For example, Dr. Muller

             stated that the claimant failed the Rey’s Malingering Protocol and put forth “no effort

             during the abilities testing.” Dr. Muller stated that the claimant often missed sample

             items, “ostensibly on purpose” in a “naive attempt to exaggerate his intellectual

             limitations.” Dr. Muller also based his finding of malingering and exaggeration on the

             facts that the claimant could go about in public by himself, he could probably prepare

             himself a simple meal, and he could keep up his household.

                   Dr. Muller diagnosed the claimant with malingering, borderline intelligence, and

             speech/sound disorder (without any current treatment). Dr. Muller opined that the

             claimant has mild limitation in understanding, remembering, and carrying out simple

             instructions and making judgments on simple work-related decisions, but extreme

                                                        6

AO 72A
(Rev.8/82)
             limitations with respect to complex instructions and decisions. According to Dr.

             Muller, the claimant has moderate limitations in interacting with the public,

             supervisors, and co-workers, but marked limitation in responding appropriately to

             usual work situations and to changes in a routine work setting. Dr. Muller stated that

             the claimant would be able to understand simple job-related directions, which he would

             probably perform at a below-average pace. The ALJ gave significant weight to Dr.

             Muller’s opinion that the claimant can perform simple work at a somewhat reduced

             pace as well as his opinion that the claimant has moderate limitations in social

             interactions. [R. 31]. The ALJ assigned little weight to Dr. Muller’s conclusion that

             the claimant has marked limitation in responding appropriately to usual work situations

             and to changes in a routine work setting. [R. 31].

                   In February 2015, the claimant attended a psychological evaluation with Stacey

             Sweet, Psy.D. (“Dr. Sweet”), at the request of a VR Counselor. [Exhibit 13F]. Dr.

             Sweet’s mental status examination and testing revealed a number of abnormal signs.

             For example, the claimant seemed irritable and somewhat nervous, and his social skills

             appeared to be awkward. According to Dr. Sweet, the claimant’s accent and rapid

             speech made his speech difficult to understand. She found that the claimant presented

             as fidgety and easily distracted. Dr. Sweet also noted that the claimant seemed to have

             difficulty understanding instructions and that his verbal comprehension seemed to be

                                                       7

AO 72A
(Rev.8/82)
             limited. Moreover, the WAIS-IV yielded scores in the extremely low range, including

             a full scale IQ of only 47. His word reading, spelling, and math computation scores

             were on the first grade level, and his sentence comprehension fell within the

             pre-kindergarten level.

                   In addition, Dr. Sweet observed that, although the claimant had never lived on

             his own, he admitted that he could cook, clean, do laundry, and shop without

             assistance. Dr. Sweet diagnosed the claimant with mild intellectual disability and

             adjustment disorder with mixed disturbance of emotions and conduct.          Dr. Sweet

             opined that the claimant will struggle in any work placement and will likely do best in

             a day program with training in living skills and emotional adjustment. Dr. Sweet

             emphasized that social services are the top priority for Plaintiff because, without

             proper support and a stable living environment, the claimant’s emotional and cognitive

             processing is unstable and poor. She recommended a referral to a program that can

             offer comprehensive social services and stated that the claimant appears to require

             housing assistance with a caretaker, living skills training, and emotional adjustment

             services. On the other hand, Dr. Sweet also noted that, with emotional stability, the

             claimant appears to be capable of learning basic, repetitive job tasks with close

             supervision and repetitive instruction and that, after a period of instruction and close

             supervision, the claimant may be capable of completing job tasks with more general

                                                        8

AO 72A
(Rev.8/82)
             supervision and instruction. Dr. Sweet stated that the claimant is likely to work best

             in a slow-paced, structured work setting with supportive supervision. She opined that

             jobs requiring strong interpersonal skills may not be appropriate for the claimant. The

             ALJ assigned Dr. Sweet’s testing scores little weight because there was no express

             statement as to the validity of the scores.5 However, the ALJ also observed that “Dr.

             Sweet’s opinion actually seems somewhat consistent with the [RFC].” [R. 32].

                   In December 2014, the State agency psychological consultant, George Hughes,

             Ph.D. (“Dr. Hughes”), concluded that the claimant has mild limitations in activities of

             daily living and moderate limitations in social functioning and with maintaining

             concentration, persistence, or pace. According to Dr. Hughes, the claimant had not had

             any episodes of decompensation of extended duration. [Exhibits 5A, 6A]. More

             specifically, he stated that the claimant will be able to remember location, work

             procedures, and simple instructions, but would have difficulty remembering many

             detailed instructions. Dr. Hughes opined that the claimant can carry out simple

             instructions, perform within a schedule, attend, and be punctual, but the claimant will

             struggle with detailed instructions. In Dr. Hughes’ opinion, on occasion, the claimant

             may struggle to attend and to concentrate. However, Dr. Hughes explained that, the

             majority of the time, the claimant’s concentration and attention should not be affected

                   5
                       Dr. Sweet noted that the testing scores were what she expected. [R. 32].

                                                        9

AO 72A
(Rev.8/82)
             beyond a moderate limitation. According to Dr. Hughes, the claimant can sustain a

             regular routine, can work around others and is able to remain focused most of the time

             and make simple work-related decisions. The claimant’s pace may be slowed, though

             this may occur only occasionally per week. Dr. Hughes stated that, on occasion, the

             claimant may report issues to the point of distracting others momentarily, that some

             manipulation of co-workers may be attempted, that the claimant may interrupt

             co-workers, and that he may ask questions or request demonstrations on how to

             complete a task. Dr. Hughes stated that the claimant appears capable of dealing with

             brief supervision. The ALJ assigned the opinion of Dr. Hughes significant weight. [R.

             33].

                    Collateral Source Statements

                    In April 2016, James Harrison (“Harrison”), a Board Member of the Journey

             Men’s Shelter (“Shelter”) where Plaintiff resides, provided a statement in support of

             the claimant’s applications. [Exhibit 16E]. Harrison explained that he assisted the

             claimant in obtaining residence in the Shelter and that he continues to see the claimant

             at least once per month and speak with him via telephone on a fairly regular basis.

             According to Harrison, the claimant has significant difficulty in finding and holding

             employment and significant difficulty communicating, including reading, writing, and



                                                       10

AO 72A
(Rev.8/82)
             verbal expression. [Exhibit 16E]. The ALJ gave Harrison’s statement less weight than

             the psychological CEs. [R. 33–34].

                   Anthony Owens (“Owens”), a Shelter employee, also provided a statement in

             support of Plaintiff’s applications. [Exhibit 18E]. Owens stated that he had known the

             claimant for over a year and reported significant limitations. For instance, Owens

             stated that the claimant does not know how to read and write, that he does not cook,

             and that he cannot carry out simple instructions unless constantly supervised.

             According to Owens, the claimant has lost four jobs since he has known him and is

             incapable of carrying out simple duties, such as washing dishes, mopping, and

             sweeping. The ALJ assigned Owens’ opinion little weight. [R. 34].

                   Medical / Opinion Evidence – Physical or Exertional Limitations

                   As for musculoskeletal problems, the claimant attended a medical CE with

             Jessie Al-Amin, M.D. (“Dr. Al-Amin”), in October 2014. [Exhibit 7F]. The claimant

             reported a history of right shoulder and collarbone surgery. Indeed, an x-ray of the

             right shoulder revealed a healed fracture of the middle third of the clavicle. Moreover,

             the physical examination revealed some prominence of the right clavicle, as well as a

             decreased range of motion in the right shoulder. Dr. Al-Amin diagnosed the claimant

             with a right shoulder injury and pain. He opined that the claimant may lift as tolerated,

             that he can reach overhead but may have difficulty with above-right-shoulder work,

                                                        11

AO 72A
(Rev.8/82)
             that he can handle objects without difficulty, that he has no difficulty sitting but

             prolonged standing or walking may be problematic, and that he may have some

             difficulty climbing stairs. The ALJ determined that Dr. Al-Amin’s opinion was

             entitled to significant weight.6 [R. 34].

                   In July 2014, State agency medical consultant, Karen Hulett, M.D. (“Dr.

             Hulett”), found on Initial Review that the claimant does not have any severe medical

             impairments. [Exhibits 1A, 2A]. In November 2014, on Reconsideration, State

             agency medical consultant, Shakoora Omonuwa, M.D. (“Dr. Omonuwa”), opined that

             the claimant can perform medium work, except that he can frequently reach in front

             and / or laterally, and frequently reach overhead with his right upper extremity, and

             that he must avoid concentrated exposure to pulmonary irritants. [Exhibits 5A, 6A].

             The ALJ gave the opinions of the State agency physicians significant weight. [R. 35].

                   VE Hearing Testimony

                   During the administrative hearing before the ALJ, John D. Blakeman, an

             impartial VE, characterized the claimant’s past relevant work as a Store Laborer as

             “Laborer, Stores” (Dictionary of Occupational Titles (“DOT”) 922.687-058), which


                   6
                     The ALJ detailed the medical evidence of record that supported her finding that
             the claimant did not have physical or exertional limitations to be incorporated into the
             RFC. [R. 24, 28, 34–35]. Plaintiff does not challenge this finding or this aspect of the
             ALJ’s decision.

                                                         12

AO 72A
(Rev.8/82)
             is considered medium and unskilled work with a Specific Vocational Preparation

             (“SVP”) level of 2. [R. 74–75; Exhibit 23E].

                   The VE also initially identified the position of a Bagger, consistent with the

             claimant’s identification of his past work. [R. 75; Exhibit 2E]. However, the VE

             stated that the position, although listed as a “Bagger” by the claimant, was more

             consistent with a Store Laborer classification.7 [Exhibit 5E]. The claimant performed

             this work within the past 15 years, at substantial gainful activity levels and for a

             duration that would have allowed him to learn the job. [Exhibits 5E, 12D].

                   VE Responses To Post-Hearing Vocational Interrogatories

                   As noted supra, the ALJ supplemented the medical record in this case following

             the administrative hearing. As a result, the ALJ did not have the benefit of the most

             up-to-date medical findings to present to a VE at the hearing. The ALJ submitted

             written vocational interrogatories to the VE for responses. [Exhibit 23E]. The VE’s

             interrogatory responses stated that, given the claimant’s age, education, experience,

             and RFC, the hypothetical claimant would be capable of performing the claimant’s past

             relevant work as a Store Laborer. [Exhibit 23E at 1]. The ALJ deemed the VE’s

             testimony consistent with the information contained in the DOT pursuant to SSR


                   7
                    This explains why the VE did not identify a separate Bagger position in his
             response to the vocational interrogatories. [Exhibit 23E at 1].

                                                      13

AO 72A
(Rev.8/82)
             00-4p. Therefore, in comparing the claimant’s RFC with the demands of his past

             relevant work, the ALJ found that the claimant is able to perform the Store Laborer

             position as it is generally performed. [R. 36].

                   Alternatively, the ALJ also found that the claimant was capable of performing

             other jobs existing in the national economy. [R. 36–37]. To determine the extent to

             which these limitations erode the unskilled medium occupational base, the ALJ asked

             the VE whether jobs exist in the national economy for an individual with the

             claimant’s age, education, work experience, and RFC. [R. 37; Exhibit 23E]. The

             VE’s response to the interrogatory stated that, given all of these factors, the individual

             would be able to perform the requirements of representative occupations such as:

             Laundry Worker (DOT # 361.685-018, medium and unskilled work, SVP of 2, with

             approximately 29,000 jobs in the national economy) and Housekeeping, Cleaner (DOT

             # 323.687-014, light and unskilled, SVP of 2, with approximately 926,000 jobs in the

             national economy). [Exhibit 23E]. The ALJ again found that the VE’s testimony

             concerning the step five inquiry was consistent with the DOT. [R. 37]. Based upon

             the interrogatory responses submitted by the VE, the ALJ found that, considering the

             claimant’s age, education, work experience, and RFC, the claimant is capable of

             making a successful adjustment to other work that exists in significant numbers in the

             national economy. [R. 37].

                                                        14

AO 72A
(Rev.8/82)
                   II.      Standard of Review

                   An individual is considered to be disabled if he is unable to “engage in any

             substantial gainful activity by reason of any medically determinable physical or mental

             impairment which can be expected to result in death or which has lasted or can be

             expected to last for a continuous period of not less than 12 months[.]” 42 U.S.C. §

             423(d)(1)(A).     The impairment or impairments must result from anatomical,

             psychological, or physiological abnormalities which are demonstrable by medically

             acceptable clinical and laboratory diagnostic techniques and must be of such severity

             that the claimant is not only unable to do his previous work but cannot, considering

             age, education, and work experience, engage in any other kind of substantial gainful

             work which exists in the national economy. See 42 U.S.C. §§ 423(d)(2) and (3).

                   “We review the Commissioner’s decision to determine if it is supported by

             substantial evidence and based upon proper legal standards.” Lewis v. Callahan, 125

             F.3d 1436, 1439 (11th Cir. 1997). “Substantial evidence is more than a scintilla and is

             such relevant evidence as a reasonable person would accept as adequate to support a

             conclusion.”     Id. at 1440.   “Even if the evidence preponderates against the

             [Commissioner’s] factual findings, we must affirm if the decision reached is supported

             by substantial evidence.” Martin v. Sullivan, 894 F.2d 1520, 1529 (11th Cir. 1990).

             “‘We may not decide the facts anew, reweigh the evidence, or substitute our judgment

                                                       15

AO 72A
(Rev.8/82)
             for that of the [Commissioner].’” Phillips v. Barnhart, 357 F.3d 1232, 1240 n.8 (11th

             Cir. 2004) (quoting Bloodsworth v. Heckler, 703 F.2d 1233, 1239 (11th Cir. 1983)).

             “The burden is primarily on the claimant to prove that he is disabled, and therefore

             entitled to receive Social Security disability benefits.” Doughty v. Apfel, 245 F.3d

             1274, 1278 (11th Cir. 2001) (citing 20 C.F.R. § 404.1512(a)). Under the regulations

             as promulgated by the Commissioner, a five step sequential procedure is followed in

             order to determine whether a claimant has met the burden of proving his disability.

             See Doughty, 245 F.3d at 1278; 20 C.F.R. §§ 404.1520, 416.920. At step one, the

             claimant must prove that he is not engaged in substantial gainful activity. See id. The

             claimant must establish at step two that he is suffering from a severe impairment or

             combination of impairments. See id. At step three, the Commissioner will determine

             if the claimant has shown that his impairment or combination of impairments meets or

             medically equals the criteria of an impairment listed in 20 C.F.R. Part 404, Subpart P,

             Appendix 1. See Doughty, 245 F.3d at 1278; 20 C.F.R. §§ 404.1520, 416.920. If the

             claimant is able to make this showing, he will be considered disabled without

             consideration of age, education, and work experience. See id. “If the claimant cannot

             prove the existence of a listed impairment, he must prove at step four that his

             impairment prevents him from performing his past relevant work.” Doughty, 245 F.3d

             at 1278. “At the fifth step, the regulations direct the Commissioner to consider the

                                                       16

AO 72A
(Rev.8/82)
             claimant’s residual functional capacity, age, education, and past work experience to

             determine whether the claimant can perform other work besides his past relevant

             work.” Id. If, at any step in the sequence, a claimant can be found disabled or not

             disabled, the sequential evaluation ceases and further inquiry ends. See 20 C.F.R. §§

             404.1520(a), 416.920(a).

                   III.   Findings of Fact

                   1.    The claimant meets the insured status requirements of the SSA
                   through December 31, 2018.

                   2.    The claimant has not engaged in substantial gainful activity since
                   October 12, 2012, the alleged onset date.8 [20 C.F.R. §§ 404.1571 et seq.,
                   and 416.971 et seq.].

                   3.     The claimant has the following severe impairments: borderline
                   intellectual functioning, status post light shoulder surgery, and status post
                   broken clavicle.9 [20 C.F.R. §§ 404.1520(c) and 416.920(c)].

                   8
                      The claimant worked after the alleged disability onset date, and the record
             shows above-substantial gainful activity earnings in the fourth quarter of 2012 and the
             first quarter of 2013. [Exhibit 6D]. Giving the claimant the benefit of the doubt, the
             ALJ found that the claimant’s work in late 2012 and early 2013 was an unsuccessful
             work attempt. [R. 22].
                   9
                     The ALJ found the following non severe impairments: visual acuity problems,
             musculoskeletal issues, respiratory impairment and / or asthma, and adjustment
             disorder. [R. 23–24, 33]. The ALJ stated that the claimant did not attend a CE to
             further evaluate Plaintiff’s alleged hearing loss and determined that there was
             insufficient clinical or laboratory evidence to establish a medically determinable
             hearing impairment. [R. 22–23]. The ALJ stated that there was no medical evidence
             to show that the claimant underwent right leg surgery as reported by the claimant to
             the CE. [R. 24].

                                                        17

AO 72A
(Rev.8/82)
                    4.     The claimant does not have an impairment or combination of
                    impairments that meets or medically equals the severity of one of the
                    listed impairments in 20 C.F.R. Part 404, Subpart P, Appendix 1. [20
                    C.F.R. §§ 404.1520(d), 404.1525, 404.1526, 416.920(d), 416.925 and
                    416.926].

                    5.     The claimant has the RFC to perform medium work as defined in
                    20 C.F.R. §§ 404.1567(c) and 416.967(c), except that he is limited to
                    occasional climbing of ladders, ropes and scaffolds, and occasional
                    crawling. He is limited to frequent overhead reaching with the right
                    upper extremity. The claimant is limited to simple and routine 1- to
                    3-step tasks with short oral instruction, simple work-related decisions,
                    and no production pace work. The claimant is also limited to infrequent
                    and gradual workplace changes. He is limited to occasional contact with
                    the public and co-workers. The claimant must also avoid concentrated
                    exposure to hazards.

                    6.    The claimant is capable of performing his past relevant work as a
                    Store Laborer. This work does not require the performance of
                    work-related activities precluded by the claimant’s RFC. [20 C.F.R. §§
                    404.1565 and 416.965].

                    7.    The claimant has not been under a disability, as defined in the SSA,
                    from October 12, 2012, through June 23, 2017. [20 C.F.R. §§
                    404.1520(1) and 416.920(1)].

             [R. 21–22, 24, 28, 36–37].

                    IV.    Discussion

                    On appeal, Plaintiff contends that the ALJ committed reversible error by failing

             to expressly state the weight she assigned to all of the medical opinion evidence. More

             specifically, Plaintiff argues that the ALJ rejected the IQ scores found by Dr. Sweet but

             then failed to indicate the weight attributed to the rest of the opinion and limitations Dr.

                                                         18

AO 72A
(Rev.8/82)
             Sweet proposed, and that, for this reason, the ALJ’s RFC determination is legally

             insufficient and not supported by substantial evidence. As discussed below, the Court

             finds that the ALJ properly evaluated the medical opinion evidence and applied the

             proper legal standards in formulating Plaintiff’s RFC. Accordingly, the Court will

             affirm the decision of the Commissioner.

                   A.       The RFC Assessment

                   “The [RFC] is an assessment, based upon all of the relevant evidence, of a

             claimant’s remaining ability to do work despite his impairments. . . . Along with his

             age, education and work experience, the claimant’s [RFC] is considered in determining

             whether the claimant can work.” Lewis, 125 F.3d at 1440 (citing 20 C.F.R. §§

             404.1545(a), 404.1520(f)). “RFC includes physical abilities, such as sitting, standing

             or walking, and mental abilities, such as the ability to understand, remember and carry

             out instructions or to respond appropriately to supervision, coworkers and work

             pressure.” Dempsey v. Comm’r of Social Security, 454 Fed. Appx. 729, 731 n.3 (11th

             Cir. 2011) (citation omitted). In determining the claimant’s RFC, the ALJ is required

             to consider the limiting effects of all the claimant’s impairments, even those that are

             not severe. See Phillips, 357 F.3d at 1238 (“[T]he ALJ must determine the claimant’s

             RFC using all relevant medical and other evidence in the case.”); 20 C.F.R. §

             404.1545(e).

                                                       19

AO 72A
(Rev.8/82)
                   Social Security Ruling 96-8p provides, “The RFC assessment must always

             consider and address medical source opinions. If the RFC assessment conflicts with

             an opinion from a medical source, the adjudicator must explain why the opinion was

             not adopted.”

                   The ALJ’s evaluation of the medical source opinion evidence is discussed first

             as it informs formulation of the RFC.

                   B.     Evaluation of Medical Opinion Evidence

                    “There are three tiers of medical opinion sources: (1) treating physicians; (2)

             nontreating, examining physicians; and (3) nontreating, nonexamining physicians.”

             Himes v. Comm’r of Social Security, 585 Fed. Appx. 758, 762 (11th Cir. 2014) (citing

             20 C.F.R. §§ 404.1527(c)(1)-(2),416.927(c)(1)-(2)); accord Lee v. Colvin, 2015 WL

             5307513, at *3 (M.D. Fla. September 10, 2015) (“The Regulations establish a

             ‘hierarchy’ among medical opinions that provides a framework for determining the

             weight afforded each medical opinion . . . .”). “The opinions of examining physicians

             are generally given more weight than non-examining physicians; treating physicians

             receive more weight than non-treating physicians; and specialists on issues within their

             areas of expertise receive more weight than non-specialists.” Schuhardt v. Astrue, 303

             Fed. Appx. 757, 759 (11th Cir. 2008) (citing 20 C.F.R. § 404.1527(d)(1), (2), (5)).



                                                       20

AO 72A
(Rev.8/82)
                   It is well established that the determination about whether a claimant has met the

             statutory definition of disability is reserved to the Commissioner and, for that reason,

             a medical source’s opinion that a claimant is disabled is not controlling. See 20 C.F.R.

             §§ 404.1527(d), 416.927(d); Bell v. Bowen, 796 F.2d 1350, 1353–54 (11th Cir. 1986)

             (quoting § 404.1527 for proposition that the Commissioner determines disability

             notwithstanding claimant’s physician’s statement that claimant is “disabled” or “unable

             to work”); accord Eyre v. Comm’r, Social Security Admin., 586 Fed. Appx. 521, 523

             (11th Cir. 2014) (citations omitted).

                   The Eleventh Circuit has consistently held that opinions of treating physicians

             must be accorded substantial or considerable weight by the Commissioner unless good

             cause exists to discredit these opinions.10 See Lewis, 125 F.3d at 1440; Lamb v

             Bowen, 847 F.2d 698, 703 (11th Cir. 1988); MacGregor v. Bowen, 786 F.2d 1050,

             1053 (11th Cir. 1986); Broughton v. Heckler, 776 F.2d 960, 961 (11th Cir. 1985).

             “Good cause exists ‘when the: (1) treating physician’s opinion was not bolstered by the

             evidence; (2) evidence supported a contrary finding; or (3) treating physician’s opinion


                   10
                       “New regulations eliminated the treating physician rule last year, see 20
             C.F.R. § 404.1520c, but the rule is effective only for claims filed after March 27, 2017
             . . . . For claims . . . that were filed before March 27, 2017, the rules in § 404.1527
             continue to apply.” Rainey v. Berryhill, 731 Fed. Appx. 519, 523 n.2 (7th Cir. 2018).

                                                       21



AO 72A
(Rev.8/82)
             was conclusory or inconsistent with the doctor’s own medical records.’” Winschel v.

             Comm’r of Social Security, 631 F.3d 1176, 1179 (11th Cir. 2011) (quoting Phillips, 357

             F.3d at 1241). An ALJ may disregard a treating physician’s opinion with good cause,

             but his reasons for doing so must be clearly articulated in his decision. Id. In

             determining the weight attributable to medical opinions, the Commissioner is required

             to consider the following factors: (1) examining relationship; (2) nature and extent of

             the treatment relationship; (3) supportability; (4) consistency; (5) specialization; and

             (6) any other relevant factors. See 20 C.F.R. §§ 404.1527(c), 416.927(c).

                    In the instant case, because the Plaintiff did not have a treating psychologist or

             psychiatrist, there is no treating source opinion regarding his mental impairments and

             limitations. As discussed supra, the SSA ordered the administration of multiple CEs

             and each CE consisted of a single examination. Dr. Sweet’s evaluation of Plaintiff –

             requested by VR Services – also consisted of one visit. Accordingly, Drs. Brikman

             (Psy.D.), Muller (Ph.D), and Sweet (Psy.D.), are all non-treating sources (possibly all

             considered specialists) whose respective evaluations were limited to a single occasion

             or single examination of Plaintiff.11 Dr. Hughes did not examine Plaintiff but possesses

                   11
                       If equally supported by objective medical evidence, these medical opinions
             are entitled to the same weight. See FEDERAL PROCEDURE, SOCIAL SECURITY
             AND MEDICARE, § 71:250, Supportability (2019) (citing Atterberry v. Secretary of

                                                       22



AO 72A
(Rev.8/82)
             certain expertise as a State agency psychologist consultant. See Brandt v. Astrue, 2010

             WL 746446, at *7 (M.D. Fla. March 3, 2010) (citing 20 C.F.R. § 1527(f)(2); SSR 96-

             6P) (“State agency medical consultants are considered experts in disability evaluation,

             and their opinions may provide substantial evidence to support a finding of no

             disability.”).

                    As explained herein, the Court finds that the ALJ properly evaluated the medical

             source opinions, including the opinion of Dr. Sweet.

                    1.        Dr. Brikman

                    As previously discussed, Dr. Brikman diagnosed the claimant with borderline

             intellectual functioning and malingering and opined that the claimant has no difficulty

             tolerating psychological stress and pressures associated with day-to-day work activity,

             no difficulty understanding, remembering, and following simple to complex

             instructions on a sustained basis but would likely encounter moderate difficulty with

             more detailed instructions, and that the claimant’s sustained concentration is suspected

             to be within normal limits, however, he would be expected to perform at a mildly

             reduced pace. [Exhibit 8F]. Dr. Brikman also opined that the claimant would require


             Health and Human Services, 871 F.2d 567, 572 (6th Cir. 1989)) (psychologist who
             evaluated claimant on single occasion was not a treating physician and opinion was to
             be weighed as any other consulting examination).

                                                       23



AO 72A
(Rev.8/82)
             a moderate degree of supervision due to motivational factors. The ALJ gave Dr.

             Brikman’s opinion significant weight with the qualification that the claimant has fairly

             significant limitations, which would prevent him from performing complex

             instructions.

                   The ALJ adequately explained her rationale in assigning significant weight to

             Dr. Brikman’s opinion (with the exception noted above). As detailed by the ALJ, Dr.

             Brikman’s opinion was based on a thorough examination and supported by an

             explanation for his conclusion regarding poor effort/exaggeration. The ALJ explained

             that Dr. Brikman’s opinion was consistent with her discussion of the “paragraph B

             criteria” at step three, which reflects significant abilities, including significant

             cognitive functioning.12 For example, the ALJ stated that, despite contradicting

             allegations, the record shows that the claimant can independently shop, use public

             transportation, handle money, prepare meals, care for his personal hygiene, and

             perform chores. Moreover, the ALJ pointed to the claimant’s ability to work at


                   12
                      In evaluating the severity of the claimant’s mental impairments for purposes
             of the Listings (Listing 12.11) at step three of the sequential evaluation process, the
             ALJ considered the “paragraph B” criteria and found that the claimant had no more
             than moderate limitations in any of the relevant areas: understanding, remembering,
             or applying information, interacting with others, concentrating, persisting, or
             maintaining pace, and adapting or managing oneself. [R. 24–27].

                                                       24



AO 72A
(Rev.8/82)
             substantial gainful activity levels for the same employer for a number of years, even

             if, allegedly, this work was associated with VR services. [Exhibit 6E]. The ALJ also

             deemed Brikman’s conclusions generally consistent with Dr. Muller’s CE in June

             2016. Lastly, the ALJ pointed to Dr. Brikman’s note that the claimant correctly

             produced 5 of 15 items on the Rey’s Test of Malingering, which raised a “strong

             suspicion of symptom exaggeration.”

                   With respect to Plaintiff’s claim of suspected bias, the claimant’s attorney

             representative suggested to the ALJ that Dr. Brikman’s findings should be disregarded.

             [R. 60]. At the hearing, the representative made much of the fact that Dr. Brikman

             referenced the presence of a Somali interpreter at the evaluation. [R. 60, 70–71].

             However, the ALJ addressed the question of bias at length and found that Dr.

             Brikman’s findings and conclusions are supported and explained by his observations

             and are not rooted in bias against the claimant. [R. 30–31]. More specifically, Dr.

             Brikman documented numerous inconsistencies in the claimant’s allegations and noted

             that the claimant made a number of what he called “contrived allegations regarding his

             cognitive limitations.” Dr. Brikman also observed that the claimant put forth generally

             low effort during the formal mental status examination (i.e., the claimant could not

             count backwards from ten to one; when asked to point up, he pointed down and vice

                                                       25



AO 72A
(Rev.8/82)
             versa; and he refused to learn 3 common words in English and Somali, stating that he

             could not do that).13

                   2.     Dr. Muller

                   Dr. Muller diagnosed the claimant with malingering, borderline intelligence, and

             speech/sound disorder. [Exhibit 18F]. Dr. Muller opined that the claimant has mild

             limitation in understanding, remembering, and carrying out simple instructions and

             making judgments on simple work-related decisions, but extreme limitations with

             respect to complex instructions and decisions. According to Dr. Muller, the claimant

             has moderate limitations in interacting with the public, supervisors, and co-workers,

             but marked limitation in responding appropriately to usual work situations and to

             changes in a routine work setting. Dr. Muller stated that the claimant would be able

             to understand simple job-related directions, which he would probably perform at a

             below-average pace. The ALJ gave significant weight to Dr. Muller’s opinion

             regarding the claimant’s ability to perform simple work at a somewhat reduced pace

             with moderate limitations in social interactions. [R. 31].


                   13
                      The ALJ pointed out the fact that the claimant was able to understand and
             complete simple instructions during his medical consultative the very same month as
             Dr. Brikman’s evaluation, which shows that the claimant should have been able to
             discern between “up” and “down.” [Exhibit 7F].

                                                       26



AO 72A
(Rev.8/82)
                   The ALJ adequately explained her assessment of Dr. Muller’s opinion.

             According to the ALJ, Dr. Muller’s conclusions in these areas were based on an

             examination of the claimant, as well as a reasonable explanation for his findings. [R.

             31]. The ALJ also found this aspect of Dr. Muller’s opinion generally consistent with

             the opinion of Dr. Brikman as well as the claimant’s admitted activities of daily living,

             work history, and the lack of mental health treatment during the relevant time period.

             [R. 31]. In contrast, the ALJ discounted Dr. Muller’s conclusion that the claimant has

             marked limitation in responding appropriately to usual work situations and to changes

             in a routine work setting. [R. 31]. The ALJ assigned little weight to this part of Dr.

             Muller’s opinion and stated that Dr. Muller failed to provide an explanation for this

             conclusion and that Dr. Muller observed instead that the claimant’s attitude and moods

             were generally stable. [R. 31–32]. The ALJ emphasized that the claimant has never

             sought any mental health treatment for mood problems and that medical notes from

             various ER visits show that the claimant consistently exhibited an unremarkable affect.

             [Exhibit 2F at 9; Exhibit 4F at 2; Exhibit 6F at 2].

                   3.     Dr. Sweet

                   Plaintiff’s primary contention is that the ALJ’s decision fails to explain the

             weight assigned to all of the proposed limitations contained within Dr. Sweet’s report

                                                        27



AO 72A
(Rev.8/82)
             and, therefore, that the RFC is legally insufficient and not supported by substantial

             evidence.     [Doc. 12]. Plaintiff further contends that Dr. Sweet’s opinion and the

             limitations assessed within the opinion are inconsistent with competitive work. [Doc.

             12 at 13–14].

                   As recited supra, Dr. Sweet diagnosed the claimant with mild intellectual

             disability and adjustment disorder with mixed disturbance of emotions and conduct.14

             [Exhibit 13F]. In Dr. Sweet’s opinion, the claimant will struggle in any work

             placement and will likely do best in a day program with training in living skills and

             emotional adjustment. However, Dr. Sweet also opined that, with emotional stability,

             the claimant appears to be capable of learning basic, repetitive job tasks with close

             supervision and repetitive instruction and that, after a period of instruction and close

             supervision, the claimant may be capable of completing job tasks with more general

             supervision and instruction. Dr. Sweet stated that the claimant is likely to work best

             in a slow-paced, structured work setting with supportive supervision. She opined that

             jobs requiring strong interpersonal skills may not be appropriate for the claimant.




                   14
                        The ALJ found any adjustment disorder non-severe. [R. 33].

                                                       28



AO 72A
(Rev.8/82)
                   With the exception of giving Dr. Sweet’s testing scores little weight, the ALJ did

             not explicitly assign a weight to the remainder of Dr. Sweet’s opinion.15 According to

             the Commissioner, the ALJ (implicitly) gave the remaining portions of Dr. Sweet’s

             RFC opinion significant weight. [Doc. 14 at 10–11]. The Court disagrees based upon

             the plain language employed by the ALJ, namely, that Dr. Sweet’s opinion is

             “somewhat consistent with the [RFC.]” [R. 32]. The ALJ supported her conclusion

             with numerous similarities and consistencies between Dr. Sweet’s findings and the

             RFC – and the ALJ considered these consistencies a sufficient basis to credit certain

             of Dr. Sweet’s findings, including the following:

                   – “[T]he claimant appears to be capable of learning basic, repetitive job
                   tasks with close supervision and repetitive instruction[;]”

                   – “After a period of instruction and close supervision, the claimant may
                   be capable of completing job tasks with more general supervision and
                   instruction[;]”

                   – “[T]he claimant is likely to work best in a slow-paced, structured work
                   setting with supportive supervision;” and

                   – “[J]obs requiring strong interpersonal skills may not be appropriate for
                   the claimant.”

                   15
                      According to the ALJ, Dr. Sweet’s statement that the claimant may be able to
             perform repetitive job tasks in a slow paced and structured setting with limited
             interpersonal contact after some stabilization could suggest that he does not have the
             type of underlying cognitive problems implied by the IQ score of only 47. [R. 33].

                                                       29



AO 72A
(Rev.8/82)
             [R. 3–33].16 In light of the above, the undersigned reads the ALJ’s decision as having

             assigned Dr. Sweet’s RFC opinion only partial or some weight.17

                   And even if the Court agreed that the ALJ assigned significant weight to all of

             Dr. Sweet’s findings except the testing scores, the error would still be harmless given

             that the RFC encompasses most of Dr. Sweet’s proposed limitations. When read as

             a whole, the ALJ’s opinion makes clear 1) that Dr. Sweet’s medical opinion was

             thoroughly considered by the ALJ and 2) the portions of Dr. Sweet’s opinion that the

             ALJ credited and discounted.      See Short v. Comm’r of Social Security, 581 Fed.

             Appx. 754, 756–57 (11th Cir. 2014). For this reason, the Court finds any purported


                   16
                     The Commissioner spoke to the consistencies between Dr. Sweet’s opinion
             and the ALJ’s RFC in detail within its memorandum of law and attempted to equate
             or match Dr. Sweet’s findings to a limitation within the RFC. [Doc. 14 at 9–10].
                   17
                        In reply, counsel for Plaintiff noted the Commissioner’s contention that
             significant weight was given to the bulk of Dr. Sweet’s findings and then cited case
             law analyzing the ALJ’s assignment of great weight to a medical opinion while
             simultaneously failing to adopt one or more of the limitations contained in the opinion
             without an explanation as to why a limitation is discounted. [Doc. 15 at 2–3]. And
             see, e.g., Watkins v. Comm’r of Social Security, 457 Fed. Appx. 868, 871!72 (11th Cir.
             2012) (finding that the ALJ erred when he “gave great weight to Dr. Feussner’s RFC
             evaluation” but failed to incorporate the physician’s “sit/stand limitation into his RFC
             finding or to give a reason for not doing so”); see also Rosario v. Comm’r of Social
             Security, 2014 WL 667797, at *3 (M.D. Fla. February 20, 2014) (citations omitted).
             Because the Court finds that the ALJ did not assign significant weight to the opinion
             of Dr. Sweet, there is no reversible error based upon the evaluation of the medical
             opinions of record.

                                                       30



AO 72A
(Rev.8/82)
             error harmless. See Diorio v. Heckler, 721 F.2d 726, 728 (11th Cir. 1983) (holding that

             ALJ mistake is harmless error if it does not affect ultimate conclusion). In short, a

             “perfect decision” from the ALJ is simply not required. [Doc. 14 at 11–12]. And see

             Character v. Colvin, 2015 WL 1481114, at *11 (N.D. Ga. March 31, 2015) (affirming

             denial of benefits and finding no reversible error in ALJ’s evaluation of claimant’s

             subjective complaints of pain; “[t]he ALJ’s decision is, of course, not perfect.”).

                   Finally, it is appropriate to recognize that Dr. Sweet’s evaluation was conducted

             at the request of VR and not the SSA.18 As such, Dr. Sweet’s medical opinion must

             be viewed and evaluated within this context. Plaintiff’s counsel’s emphasis on the

             proposed suggestions concerning providing Plaintiff with supervision in the workplace,

             a job coach, an array of social services, and, ideally, “a supportive situation like a day

             training program” is misplaced.19 [Doc. 15 at 2–3].




                   18
                      Plaintiff, through his representative, argued at the administrative hearing that
             the opinion of Dr. Sweet was entitled to the most weight because the evaluation
             conducted by Dr. Sweet was not undertaken with an eye towards getting benefits but
             rather the goal was towards getting Plaintiff a job and, therefore, was “the most
             unbiased[.]” [R. 54–55].
                   19
                       Dr. Sweet describes the ideal employment situation and environment for this
             Plaintiff, which does not necessarily mean that these types of limitations are required
             by the SSA.

                                                        31



AO 72A
(Rev.8/82)
                   The Court finds that the ALJ applied the proper legal standards in her evaluation

             of Dr. Sweet’s medical opinion and adequately explained her rationale.

                   4.     Dr. Hughes

                    Dr. Hughes reviewed the record and concluded that Plaintiff has only mild

             limitations in activities of daily living and no more than moderate limitations in both

             social functioning and with maintaining concentration, persistence, or pace. [Exhibit

             5A, 6A]. Dr. Hughes specifically addressed Plaintiff’s ability to remember location,

             work procedures, and simple instructions and his ability to carry out simple

             instructions, perform within a schedule, attend, and be punctual. According to Dr.

             Hughes, Plaintiff can sustain a regular routine, is able to work around others and

             remain focused most of the time and make simple work-related decisions, and is

             capable of dealing with brief supervision.

                   The ALJ assigned the opinion of Dr. Hughes, State agency psychological

             consultant, significant weight. [R. 33]. The ALJ explained that Dr. Hughes’ opinion

             is based on program knowledge and the evidence of record available for review. [R.

             33]. The ALJ found Dr. Hughes’ opinion generally consistent with the opinions of the

             psychological CEs, as well as the evidence of record addressed in weighing their




                                                       32



AO 72A
(Rev.8/82)
             opinions, such as the claimant’s activities of daily living, his work history, and the

             absence of mental health treatment. [R. 33].

                   5.     Summary

                   In conclusion, the Court finds that the ALJ’s consideration of the medical

             opinion evidence and the record as a whole comports with the applicable law and is

             supported by substantial evidence.20

                   C.     Substantial Evidence Supports The ALJ’s RFC Determination

                   As detailed herein, the ALJ identifies substantial evidence to support her RFC

             determination. The ALJ’s RFC for Plaintiff reads:

                   The claimant has the RFC to perform medium work as defined in 20
                   C.F.R. §§ 404.1567(c) and 416.967(c), except that he is limited to
                   occasional climbing of ladders, ropes and scaffolds, and occasional
                   crawling. He is limited to frequent overhead reaching with the right
                   upper extremity. The claimant is limited to simple and routine 1- to
                   3-step tasks with short oral instruction, simple work-related decisions,
                   and no production pace work. The claimant is also limited to infrequent
                   and gradual workplace changes. He is limited to occasional contact with

                   20
                       As an alternative basis for denying benefits, the VE’s responses to post-
             hearing vocational interrogatories establishes that Plaintiff is capable of performing
             work that exists in significant numbers in the national economy. See Hurtado v.
             Comm’r of Social Security, 425 Fed. Appx. 793, 795 (11th Cir. 2011) (“At the fifth
             step of the sequential process, an ALJ may rely solely on the testimony of a VE in
             determining whether work is available in significant numbers in the national economy
             that a claimant is able to perform.”) (citing Jones v. Apfel, 190 F.3d 1224, 1230 (11th
             Cir. 1999)).

                                                       33



AO 72A
(Rev.8/82)
                   the public and co-workers. The claimant must also avoid concentrated
                   exposure to hazards.

             [R. 28].

                   Here, the ALJ relied heavily upon CEs and the RFC opinions of State agency

             physician / psychological consultants plus other evidence of record to support the RFC.

             Briefly, the restriction concerning “simple and routine 1-to-3 step tasks with short oral

             instruction” is supported by the medical opinions of Dr. Brikman, Dr. Muller, Dr.

             Sweet, and Dr. Hughes. The restriction that the claimant be expected to navigate

             “simple work-related decisions” is supported by Dr. Hughes’ opinion. And the

             limitation as to “no production pace work” is supported by the opinions of Dr. Brikman

             and Dr. Hughes. The social interaction limitations are likewise supported by Dr.

             Muller and Plaintiff’s own Adult Function Report. [Exhibit 4E]. However, the

             undersigned reiterates that the ultimate responsibility for reconciling the competing

             evidence of record and for fashioning Plaintiff’s RFC is within the province of the

             ALJ. See Wind v. Barnhart, 133 Fed. Appx. 684, 691–93 (11th Cir. 2005).

                   To the extent that Plaintiff posits that the RFC is not supported by substantial

             evidence, the record demonstrates otherwise. Plaintiff, through counsel, invites the

             Court to reweigh the evidence and disregard the parameters of substantial evidence



                                                        34



AO 72A
(Rev.8/82)
             review. See Moore v. Barnhart, 405 F.3d 1208, 1213 (11th Cir. 2005) (emphasizing

             “the narrowly circumscribed nature of [the court’s] appellate review, which precludes

             us from ‘re-weigh[ing] the evidence or substitut[ing] our judgment for that [of the

             Commissioner] . . . even if the evidence preponderates against’ the decision”) (quoting

             Bloodsworth, 703 F.2d at 1239). The Court declines that invitation.

                   V.     Conclusion

                   For all the foregoing reasons and cited authority, the Court concludes that the

             decision of the ALJ was supported by substantial evidence and was the result of an

             application of proper legal standards.         It is, therefore, ORDERED that the

             Commissioner’s decision be AFFIRMED. The Clerk is DIRECTED to enter

             judgment in favor of the Commissioner.

                   IT IS SO ORDERED THIS 9th day of September, 2019.




                                                       35



AO 72A
(Rev.8/82)
